Citation Nr: 0621230	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-29 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain with degenerative disc disease of the lumbosacral 
spine, currently assigned a 40 percent evaluation, to include 
entitlement to an extraschedular evaluation.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2004, which denied an evaluation in excess of 20 
percent for the veteran's service-connected low back 
disability, and denied service connection for bilateral 
hearing loss.  Subsequently, in a November 2005 rating 
decision, the evaluation was increased to 40 percent, 
effective in February 2004.  Since this was less than the 
maximum available rating, the case remains on appeal.  See AB 
v. Brown, 6 Vet.App. 35, 38 (1993).  In June 2006, the Board 
granted a motion to advance this case on the docket.  38 
C.F.R. § 20.900(c) (2005).  

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his lumbar spine disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  
Therefore, the claim before the Board has been 
recharacterized as shown above in order to include this 
issue.


FINDINGS OF FACT

1.  Lumbosacral strain with degenerative disc disease is 
manifested by pain and limitation of motion, without 
ankylosis, or objective manifestations of sciatic nerve 
impairment or other signs of neurological involvement.  

2.  The veteran's lumbosacral strain with degenerative disc 
disease has not resulted in incapacitating episodes, as 
defined by law.

3.  Lumbosacral strain with degenerative disc disease does 
not present an exceptional or unusual disability picture, 
such as marked interference with employment or frequent 
periods of hospitalization.

4.  Bilateral hearing loss was first shown many years after 
service, and is not due to any in-service events, including 
claimed noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for chronic low back strain with degenerative disc disease of 
the lumbosacral spine are not met, and the evidence does not 
warrant further referral for consideration of an 
extraschedular rating.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2005).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Increased Rating For Low Back Disability

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Service medical records show that in September 1944, the 
veteran fell backwards off of a truck, landing on his 
buttocks on a concrete deck, while attempting to dodge a 
swinging cable.  Initially, he had pain in the coccyx and 
sacrum, but the pain progressively worsened.  X-rays showed a 
45 degree anterior angulation of the coccyx at the sacro-
coccygeal junction, with no definite fracture seen.  X-rays 
of the lumbosacral spine in December 1944 showed no evidence 
of pathology except for minimal deviation to the right and 
spina bifida occulta of the first sacral segment.  After a 
lengthy hospitalization, in August 1945, X-rays disclosed 
annulation of the coccyx, with no other significant findings.  
The doctor stated that the deformity existing was of no 
particular consequence and could not be responsible for all 
of the disability he claimed, and full duty was recommended.  
The diagnosis was dislocation of the coccyx.  

On the separation examination in February 1946, it was noted 
that the veteran had been hospitalized a total of 150 days 
for his injury, with thorough investigations including 
orthopedic consultation, X-rays, and laboratory studies.  The 
veteran stated that he had occasional slight pain which was 
not incapacitating.  Examination disclosed anterior 
angulation of the coccyx with only moderate mobility, without 
tenderness or limitation of motion.  The opinion was that the 
veteran had no condition of consequence.  

In a June 1946 rating decision, service connection for 
residuals of a back injury was granted, and a 10 percent 
rating assigned.  

Records dated in 1961 and 1962 from H. McCarroll, M.D., show 
that in November 1961, the veteran was hospitalized because 
of low back and right lower extremity pain of 24 hours 
duration, which had begun when he picked up a heavy box, 
causing sudden severe catch and pain in the low back.  The 
veteran reported that he had had no similar difficulty in his 
low back previously, although he had had some difficulty with 
the tailbone in 1944 in service.  He also said he dislocated 
the right hip in 1948.  X-rays revealed normal bone and joint 
structures, with no narrowing of the intervertebral spaces 
and no evidence of fracture, either recent or old.  
Therefore, the injury was classified as an acute low back 
strain, possibly an intervertebral disc lesion.  By February 
1962, he had improved considerably, and was able to return to 
work.  

The record next shows treatment in June 1965, when the 
veteran was hospitalized in a VA facility for acute 
recurrence of old chronic low back strain, which the veteran 
said dated back to service.  Subsequent hospitalization 
records, private and VA, and examination reports show that he 
continued to require hospitalization on several occasions 
during the succeeding years for recurrences of back strain, 
which he said he had had since service.  A June 2004 letter 
from J. Schwent, D.O., summarized his treatment of the 
veteran for 20 years, from 1979 to 1999.  During this time, 
he saw the veteran in his office on 65 occasions for 
treatment of recurrent back and related problems.  In 
addition, he had a personal connection to the veteran, and 
treated him at home on numerous other occasions which were 
not recorded.  In Dr. Schwent's opinion, the veteran was long 
overdue for a total rating.

Although the history must be considered, the present level of 
disability is of primary concern in determining the current 
rating to be assigned.  See 38 C.F.R. § 4.2 (2004); Francisco 
v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In February 2004, the veteran's claim 
for an increased rating for his low back disability, rated 20 
percent disabling since April 1966, was received.  In a 
November 2005 rating decision, the veteran was assigned a 40 
percent rating for the disability, effective the date his 
claim was received in February 2004.  

Recent VA records show the veteran's treatment for multiple 
medical problems, including prostate cancer, which was 
diagnosed in 2002.  In January 2004, the veteran was 
hospitalized in a VA facility to evaluate an increase in low 
back pain with radiation down the leg.  He also complained of 
bilateral shoulder pain.  A computerized tomography (CT) scan 
in January 2004 showed mild to moderate disc bulge without 
herniation, and mild to moderate osteoarthritis in the 
lumbosacral spine.  There were areas of increased density in 
the L5 and S1 areas, thought to be bony islands, or possibly 
metastases.  A bone scan in January 2004 disclosed intense 
increased activity at the L2 vertebral level since September 
2002.  Laboratory testing was thought to be consistent with 
polymyalgia rheumatica, but although the veteran's symptoms 
responded well to medication, follow-up laboratory testing 
led the rheumatologist, in April 2004, to conclude that it 
was possible but unlikely that he had polymyalgia rheumatica.  

A VA examination was conducted in May 2004.  The veteran 
reported that he had flare-ups of back pain about two times a 
month, and he had to stay in bed about 3 to 4 days.  However, 
it was also reported that he had had no periods of total 
incapacitation in the past 12 months.  On examination, there 
was no evidence of radiculopathy.  There had been no episodes 
of incapacitation which had required hospitalization or a 
doctor's attention.  He had an abnormal gait, noted to be 
secondary to cerebrovascular disease.  He had a minor problem 
picking up his right leg, secondary to his (non-service-
connected) hip problem.  Range of motion was limited by pain.  
The diagnosis was degenerative joint disease and degenerative 
disc disease of the lumbosacral spine.  The examiner 
concluded that it was less likely than not that the veteran 
had radiculopathy affecting his right lower extremity.  

Rheumatology clinic follow-up in July 2004 noted the veteran 
reported his back pain was worse, making it difficult for him 
to mow the lawn or keep the house up.  He also complained of 
low energy and thigh fatigue.  In December 2004, he reported 
that his back was no worse than it had been.  He still worked 
in his wood shop and kept busy.  In January 2005, however, 
difficulty in ambulating and bending was noted.  

In February 2005, he was seen in the primary care clinic.  
Currently, his back had been worse for the past week, and he 
was noted to suffer such exacerbations almost monthly.  On 
examination, he could not lift the leg more than 4 inches 
without back pain in straight leg raising, and two people had 
to help him off the table.  He also had some paravertebral 
muscle spasm.  X-rays disclosed mild degenerative changes at 
multiple levels of the lumbar spine, and mild compression of 
the L2 vertebra, likely chronic.  The impression was mild 
compression L2 vertebral body, and mild degenerative changes 
of the lumbar spine.  He was issued a lumbar corset back 
brace.  Later, it was noted that the veteran's daughter 
called to report he was experiencing excruciating back pain, 
which was not responding to pain medication.  He was not able 
to come to the hospital, as he was unable to get in the car.  

In April 2005, the veteran was seen, with a history of flare 
up of back pain for the past 4 months.  The pain now occurred 
with even minimal movement.  A rheumatology clinic evaluation 
noted that the pain was very troublesome, and interfered with 
his activities.  The pain remained localized in the low back, 
and straight leg raising was negative.  PSA was noted to have 
increased from 5.6 to 8.1 from July 2004 to March 2005.  The 
assessment was that there was no evidence, by history or 
physical examination, for disc herniation.  While the 
symptoms may be due to degenerative joint disease, the doctor 
was concerned that there may be metastatic prostate cancer.  

On an orthopedic consult in May 2005, the veteran had mild 
tenderness of the lumbar spine, without focal weakness. There 
were no pathologic reflexes.  A bone scan disclosed multiple 
areas of abnormal uptake, including at the T7, L2, and L5 
levels.  A compression fracture at T11 was suspected, 
although the L2 compression fracture was not present.  The 
lesions were highly suspicious for metastases.  There were 
new lesions compared to the January 2004 scan.  X-rays 
disclosed no interval change since January 2004, and a 
minimal wedge fracture deformity of L2.  The assessment was 
chronic lower back pain from degenerative disc disease and 
spondylosis and metastatic prostate carcinoma to upper 
lumbar/lower thoracic spine, and other areas.  

The veteran was evaluated by radiation therapy in June 2005 
for his metastatic prostate cancer and chronic lower back 
pain.  As history, it was noted that a biopsy had shown 
prostate cancer in August 2002.  A bone scan in September 
2002 had shown multiple bone metastases.  He was treated with 
Zoladex and did well for some time.  His PSA began to rise in 
late 2004.  He had a long history of intermittent 
exacerbations of back pain requiring bed rest or 
hospitalization.  Last year, he had been admitted, treated 
with steroids, and given a diagnosis of polymyalgia 
rheumatica.  This winter, he developed lower back pain, and 
pain medication did not help.  The pain resolved with visits 
to a chiropractor.  On examination, there was no pain to 
palpation over the back, except for a slight area of 
tenderness at T10-T12.  The impression was metastatic 
prostate cancer, now refractory from Zoladex, and worsening 
back pain.  It was noted to be difficult to relate the 
veteran's right lower back pain with the visualized disease 
on the bone scan, given the chronicity and subacute nature of 
the veteran's pain.  Metastatic disease more commonly caused 
some point tenderness over involved vertebral bodies.  The 
veteran was not interested in radiation therapy, and was 
quite satisfied with the palliation he was getting from his 
chiropractor.  

In July 2005, a hematology oncology report noted that his PSA 
had continued to increase beginning in July 2004, and that he 
had had increasing back pain during this time.  Recently, his 
pain had improved after seeing a chiropractor.  

A September 2005 hematology oncology note indicated that the 
veteran had been having more back pan and was weaker overall.  
The pain was over his back and he stated that it had been 
there since World War II and was since aggravated.  The 
assessment was prostate cancer.  His overall weakness did not 
seem to be from spinal cord compression.  His PSA continued 
to increase and was now 18.9.  He was to be provided a 
wheelchair since his muscle power was not strong enough for a 
walker.

A September 2005 radiation oncology note reported that the 
veteran had metastatic prostate cancer and chronic low back 
pain.  After the initial diagnosis, he has been started on 
Zoladex and did well for some time, but his disease became 
hormone refractory in late 2004.  He reported continued mid-
lower back pain which he said he had had for about 60 years, 
and which he and his daughter attributed to an old war 
injury.  He had recently been treated by a chiropractor which 
helped considerably, but after the X-rays demonstrated 
osseous metastases, the chiropractor refused further 
treatment.  He noted decreased mobility of his lower 
extremities secondary to his pain.  The assessment was 
hormone refractory prostate cancer with osseous metastases.  
It was reported that his continued back pain may be 
concerning progression of his osseous metastatic disease, but 
it was difficult to distinguish his pain from his previous 
injury.  

VA outpatient treatment records show that in September 2005 
the veteran's back pain was noted to now interfere with his 
daily activities, and therefore, the doctor found that he was 
at least 50 percent disabled.  His primary symptoms were 
noted to be low back pain, mild anorexia, and general 
weakening.  His PSA had been progressively and dramatically 
increasing over the past 12 months, and diffuse prostatic 
cancer had been confirmed by imaging, including metastatic 
disease to the spine.  

On a VA examination in September 2005, the veteran reported 
increases in pain off and on, requiring that he spend more 
and more time in bed.  He was using a back brace on a regular 
basis, and was in a wheelchair.  He was unsteady because of 
his back, but did not report any falls.  His activities of 
daily living were affected by the back problem due to pain on 
bending over.  On examination, he had trouble getting out of 
the wheelchair.  He had dorsal kyphosis, and could not go 
through range of motion due to pain, dizziness, and 
instability.  No fixed deformity was noted.  His daughter 
stated that he had periods of incapacitation because of his 
back, but that he was not hospitalized or under the care of a 
doctor during these episodes.  He did not report any 
radiation into the lower extremities, or other neurological 
deficits of his lower extremities.  The diagnosis was chronic 
low back strain and carcinoma of the prostate, metastatic to 
the bone.  The examiner stated that the symptomatology 
associated with the cancer could not be differentiated from 
that associated with the service-connected disability.  

The veteran is currently in receipt of a 40 percent 
evaluation, rated under Diagnostic Code 5237.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, Codes 5235-5243, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine, a 40 percent rating is 
warranted.  For a higher rating based on limitation of 
motion, there must be unfavorable ankylosis of the entire 
thoracolumbar spine, which warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Codes 5235-5243.  

The veteran has limitation of motion with pain in the lumbar 
spine.  However, ankylosis (favorable or unfavorable) has not 
been demonstrated, and the maximum rating provided, based on 
limitation of motion, is 40 percent.  Therefore, the specific 
range of motion findings will not be discussed.  Moreover, as 
he is in receipt of the maximum rating based on limitation of 
motion, a higher rating may not be assigned for functional 
impairment, under that diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

Any associated objective neurological abnormalities are to be 
rated separately under the appropriate diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  However, 
no associated neurological abnormalities have been clinically 
identified, nor does the veteran complain of any such 
symptoms as bowel or bladder problems, or radiculopathy into 
the lower extremities.  

Intervertebral disc syndrome may be rated based on the 
general formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

Since the veteran already has a 40 percent rating, for a 
higher rating under this provision, his disability would have 
to meet the criteria for a 60 percent rating, incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, due to intervertebral disc syndrome.

As can be seen in the summary of medical evidence above, the 
veteran has not been prescribed bed rest by a physician for 
his back pain.  Although he has had severe back pain, and has 
been treated by physicians, there is no evidence that bed 
rest was prescribed.  Therefore, a higher rating is not 
warranted based on incapacitating episodes.

The veteran contends that a higher rating is warranted on an 
extraschedular basis.  M. Schwent wrote, in a statement dated 
in September 2005, describing the veteran's symptoms.  She 
said that the veteran's disability had become more severe 
over the past few years, and much, much worse during the past 
6 months or so.  She said he was no longer able to clean his 
house, mow his lawn, or participate in any of his hobbies, 
and missed social events due to back pain.  She said he 
experienced difficulties with activities of daily living.  He 
spent most of his time in bed or a recliner, due to back 
pain.  She stated that due to this, he had become very weak 
in his arms and legs as well.  In addition, over the past two 
years, he had been bedridden from back pain for about 3 to 5 
days twice a month.  She feels that the veteran's functional 
impairment is much greater than reflected by the schedular 
evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, the Board must return the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2005).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The RO did not expressly consider whether an extraschedular 
rating is appropriate for the veteran's lumbar spine 
condition.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  In this case, the 
veteran's due process rights are not violated by this Board 
decision for the following reasons.  

The relevant regulation regarding extraschedular ratings was 
included in the July 2005 statement of the case.  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

According to Bagwell, it is proper for the Board, in the 
first instance, to determine whether referral for an 
extraschedular evaluation is warranted.  The veteran had an 
opportunity to present argument on this issue (i.e., as to 
how the service-connected disorder affects his abilities at 
work).  Also, he is not prejudiced by the Board's 
consideration of this issue because "if the appellant has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337. 

First, the schedular evaluation in this case is not 
inadequate.  Higher schedular ratings are provided for the 
veteran's low back disability, but the evidence of record 
does not show such manifestations.

Second, the evidence pertaining to his service-connected back 
disability does not present an exceptional or unusual 
disability picture such as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that in January 2004, the veteran was treated 
for an exacerbation of back pain, which improved with 
medication, although he still had pain.  However, in February 
2005, he complained of severe back pain, and, since then, 
there has been no sustained improvement, except during a 
period of time when he was treated by a chiropractor.  He has 
not been hospitalized for treatment of his low back since 
January 2004, however.  

Moreover, the veteran has a co-existing cancer of the bone 
present in the lumbar spine, metastasized from the prostate.  
VA radiation oncology notes dated in June and September 2005 
indicated that it was difficult to distinguish pain from 
metastatic disease from pain from his previous injury, and 
the examiner in September 2005 stated that the symptomatology 
associated with the cancer could not be differentiated from 
that associated with the service-connected disability.  
However, this examiner also noted that although the veteran 
could not go through range of motion due to pain, dizziness, 
and instability, there was no fixed deformity, he was not 
hospitalized or under the care of a doctor during 
incapacitating episodes, and he did not have any associated 
neurological deficits.  

Moreover, the reported increase in pain coincides with 
increasing PSA levels, as well as increasing areas of bony 
metastases shown on bone scans, including in the low back.  
In addition, compression fractures have been shown, which are 
not part of the service-connected disability.  In contrast, 
the X-ray and CT scan findings pertaining to degenerative 
disc disease and degenerative joint disease have remained 
constant, and have shown only mild abnormalities.  Although 
it is contended that increasing back pain has resulted in 
inactivity which has caused weakness in the arms and legs, a 
September 2005 treatment record notes that his overall 
weakness did not seem to be from spinal cord compression.  In 
view of the clearly objective findings, which show increased 
areas of metastasis to the spine, but no increase in the 
severity of degenerative disc disease, the Board finds that 
increasing back pain, which has been occurring since 2005, 
cannot be attributed to the service-connected disability.  In 
reaching this determination, the Board has been mindful that 
the Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  The Board concludes that, because the objective 
evidence does not show an increase in the underlying 
pathology of degenerative disc disease, or even degenerative 
joint disease, any additional symptoms, beyond those 
contemplated by the 40 percent schedular evaluation currently 
in effect, have not been shown to be due to the service-
connected disability.  The evidence does not show that the 
veteran's service-connected low back strain with degenerative 
disc disease of the lumbar spine presents such an exceptional 
or unusual disability picture so as to render impractical the 
application of regular schedular standards.  Therefore, the 
Board concludes that the veteran is adequately compensated by 
application of regular schedular standards and that referral 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted.


The preponderance of the evidence is against the claim, and 
the symptoms present do not more closely approximate the 
criteria for the higher rating.  Accordingly, the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Service Connection For Hearing Loss

The veteran contends that he developed hearing loss due to 
noise exposure in service.  In a statement dated in September 
2005, M. Schwent wrote that she had personal knowledge of the 
veteran's hearing loss as long ago as 1957.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Service medical records do not contain any mention of hearing 
loss.  On an examination in February 1946, the veteran's 
hearing was normal bilaterally to the watch, coin click, 
whispered voice, and spoken voice tests.  The separation 
examination in March 1946 noted hearing was normal to the 
whispered voice test.  

On a VA examination in June 2004, it was noted that the 
veteran had worn VA-issued hearing aids since 2001.  The 
examiner noted that he said he noticed hearing loss since 
around 1970.  He reported excessive noise exposure in service 
working around construction equipment without protection.  
After service, he worked in construction for 40+ years, with 
occasional hearing protection.  He had recreational noise 
exposure in woodworking and hunting, without hearing 
protection.  On examination, he had severe sensorineural 
hearing loss bilaterally.  
Pure tone thresholds at the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz were 50 decibels or more in both ears at 
all frequencies except 500 hertz, and speech recognition 
scores using the Maryland CNC Test were 64 percent in the 
right ear and 66 percent in the left ear.  Thus, the veteran 
currently has impaired hearing meeting the VA definition for 
hearing loss disability.  38 C.F.R. § 3.385. 

However, the examiner also concluded that due to the limited 
exposure to military noise versus civilian noise, the length 
of time following service before symptoms were noticed, and 
the lack of evidence to support a hearing loss during or 
shortly after service, it was not at least as likely as not 
that hearing loss was related to military service.  There is 
no medical evidence to contradict this conclusion.  Neither 
the veteran nor Ms. Schwent, as a layperson, is competent to 
render an opinion as to the cause or etiology of any current 
disorder.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Moreover, the absence of any contemporaneous 
mention of hearing loss for many years after service also 
weighs against the claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  Thus, the evidence demonstrates 
that hearing loss was not present in service, or due to 
inservice noise exposure.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the claimant in March 2004, prior to the 
initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter 
advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was told to send any medical reports in his 
possession, and told to let VA know if there was any other 
evidence or information that he thought would support his 
claim, which was sufficient to convey the information that he 
was to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  

The duty to notify also requires that the veteran be provided 
information regarding the rating assigned and the effective 
date of a grant of benefits.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  As to the increased rating issue, the 
information regarding the rating was provided in the March 
2004 letter.  Information regarding the effective date was 
provided in the November 2005 notification of his increased 
rating.  Although he has not been provided this information 
as to the service connection issue, since there is no grant 
of benefits resulting from this decision, any defects in 
timing or notice are harmless error.  Thus, the duty to 
notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file. Private medical 
records he identified are on file.  There is no indication of 
the existence of any relevant evidence which has not been 
obtained.  He was afforded VA examinations in 2004 and 2005.  
The veteran has prostate cancer with multiple metastases, 
including to the bone, and the Board believes that there is 
little possibility that another examination would aid in 
substantiating his claims.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A rating in excess of 40 percent for chronic low back strain 
with degenerative disc disease of the lumbosacral spine, to 
include an extraschedular rating, is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


